DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	Claims 31-55 are currently pending.  This office action is in response to the response to election filed on 01/08/2021.  Applicant elected Group I claims 31-41 without traverse.  Claims 42-55 are withdrawn as being drawn to a non elected invention.  This office action is the first office action on the merits of the claims. 

Election/Restrictions
3.	Applicant’s election without traverse of Group I claims 31-41 drawn to a process for preparing a high molecular weight polymer in the reply filed on 01/08/2021 is acknowledged.
Claims 42-55 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/08/2021. 

Information Disclosure Statement
4.	The reference of Office action dated February 28, 2020 in Brazilian patent application No BR 11201206118-5 listed on the IDS filed on 10/21/2020 has not been considered because no English language translation of the document has been provided. Concerning the IDS filed on 05/01/2020 the foreign references citation numbers 160, 164, 167, 168, 172, 173, 175, 179, 180, 188, 192, 193, 211, 224, 226 have not been considered, and the Non Patent literature documents of citation numbers 284, 310, 313, 315, 325, 326, 327, 331, 341, 347, 353-366, 369, 381, 382, 386, 400, 422, 432,  445, 447, 455, 456, 471, 475, 476, 477, 478, 483, 492, 505, 511, 533, 537, 548, 564, 573, 581, 613, 614, 615, 632 have 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 31-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 31, 38, and 41 the claims recite “a polymer having a molecular weight of” and then lists a range or value which renders the claim indefinite as there are multiple different types of molecular weight for polymers such as number average molecular weight, weight average molecular weight, peak average molecular weight, and z average molecular weight among others.  It is unclear which type of molecular weight is being indicated in the claim and depending on the type of molecular weight that is considered a particular polymer could meet or not meet the claimed limitation and therefore this limitation renders the claim indefinite. 
Concerning claim 35 the claim recites “DMF or DMSO” which renders the claims indefinite as it is not clear what these abbreviations stand for. For the purposes of rejection over the prior art DMF is interpreted to be Dimethylformamide and DMSO is interpreted to be dimethyl sulfoxide. 
Concerning claim 37 the claim recites “the solvent is 200 proof ethanol” which renders the claim indefinite as this is an indication of the purity of the solvent but the claim uses open language as is indicated by the use of the transitional phrase comprising.  As such it is not clear if the indication of 200 proof ethanol is an indication that the solvent consists of 100 % ethanol (200 proof ethanol) or if other solvents can be present with the 200 proof ethanol as would be indicated by the open language.
Claims 32-34, 36 and 39-40 are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
6.	Claim 31-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charles (WO 2007/100902 A1; Provided on IDS filled on 05/01/2020).
Concerning claim 31-36, 38 Charles teaches a method of making a phorphorylcholie containing polymer which has a molecular weight of between 0.5 kDA and about 800 kDa (paragraph 0046).  The polymer is indicated to have a polydispersity index of preferably less than 1.5 and most preferably less than about 1.03 (paragraph 0063). The polymer is indicated to be a poly (2-methacryloyloxyethyl phosphoryl choline) (paragraph 0123) which is made from a monomer of 2-methacryloyloxyethyl 

    PNG
    media_image1.png
    280
    656
    media_image1.png
    Greyscale

Which indicates the present of monomers, catalyst, ligand and initiator in the polymerization reaction.   The particular degree of polymerization in atom transfer radical polymerization technique is indicated to be directly related to the initial ratio of the initiator to monomer (paragraph 0204).  The polymerization reaction is indicated to typically be carried out in the liquid phase employing a single homogeneous solution (paragraph 0205) and is indicated to be capable of including a solvent (paragraph 0205).
Charles teaches an example of a method of making a 2-methacryloyloxyethyl phosphorylcholine polymer by providing a bromine initiator dissolved in degassed DMSO (dimethylsulfoxide), to which was added CuBr, 2,2'-bipyridine (which is another name for 2,2’-bipyridyl) followed by  2-methacryloyloxyethyl phosphorylcholine dissolved in degassed methanol (paragraph 0239 and 0241).  
There is no indication of any precipitation or heterogeneous mixture of present in the polymerization (paragraph 0241), and the polymer is indicated to have a polydispersity index of 1.29 or 1.30 (paragraph 0239 and 0241). This particular example does not provide the claimed Molecular weight but with the exception of this limitation meets all other claimed limitations. 
It would have been obvious to one of ordinary skill in the art at the time of invention to alter the exemplary method of Charles to have a higher molecular weight with the indicated polydispersity index because Charles indicates the polymer can have a molecular weight in the claimed range, indicates that the claimed polydispersity index is preferred and indicates that the molecular weight of a polymer formed by ATRP can be altered by changing the ratio of the monomer to initiator. 
Concerning claim 37 Charles teaches the method of claim 31 as is indicated above.  
Charles does not specifically indicate that 200 proof degassed ethanol is used in this method.  
Methanol and ethanol are homologs of each other that differ only in that ethanol has one additional CH3 group attached to it.  Charles additionally teaches that ethanol and methanol can both be used as organic solvent in the reaction (paragraph 0206), and as such ethanol and methanol are alternative solvents to one another for the polymerization reaction.  It should be noticed that although Charles does teach that water can be used as part of the solvent in some embodiments (paragraph 0206) the example indicated uses a pure alcohol of methanol (paragraph 0241). It should be noted that a 100% pure ethanol is called 200 proof ethanol.
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use ethanol in place of the methanol in the method of Charles because methanol and ethanol are homologs of each other and as such will possess similar properties and because Charles teaches that ethanol is an alternative to methanol.  This would result in the claimed solvent of 200 proof ethanol. 
Concerning claim 39 Charles further teaches that the polydispersity index of the polymer is most preferably 1.03 or less (paragraph 0063).  
It would have been obvious to one of ordinary skill in the art at the time of invention to use the claimed method to give the claimed polydispersity index because Charles teaches a preferred polydispersity index that is within the claimed range. 
Concerning claim 40 Charles does not specifically teach a method which is used to make a polymer which has a number of arms which is 9 or 12. 
Charles teaches a polymer structure of of (A-Z-(Sp1)n)a-L-(K)b (paragraph 0016) where A is a biologically active agent, Z is the product of the reaction between a group present in said biologically active agent and a reactive group bound to Sp1 or L, Sp1 is a spacer group, n is 0 or 1, L is selected from alkyl, cycloalkyl, carboxy alkyl, carboxycycloalkyl, alkoxy alkyl and cyclic alkyl ether, a is an integer from 1-8, b is an integer form 1-8, K is a group of the formula

    PNG
    media_image2.png
    280
    301
    media_image2.png
    Greyscale

Where m is an integer ranging from 2 to 2,000, Q is selected from H methyl and ethyl, and T can be selected from several different groups including a phosphorylcholine group where one or more group T is required to include a C1-4 alkyl O-phosphorylcholine group, and E is indicated to be a halo or nucleophilic group. 
Charles does not specifically teach that the polymer has a number of polymer arms which is 9 or 12.  The value of b in the structure indicated above is from 1-8 and corresponds to the number of polymer arms. The gives Charles a range of the number of polymer arms of from 1-8.  The claimed value of 9 polymer arms is just outside of this range. 
 Charles as is indicated above teaches the method of claim 31 and further teaches that the polymer which can be formed may be a branched polymer that may possess 2 polymer arms and can have 8 or more polymer arms (paragraph 0098).  
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
because Charles teaches a method of polymer having close structural similarity and similar utility such that the polymer would be expected to have similar properties and Charles teaches that more than 8 polymer arms can be used in branched polymers. 
Concerning claim 41 Charles further teaches that the phosphorylcholoine containing polymer can have a molecular weight of about 0.5 kDa to about 800 kDa (paragraph 0046).  
 As such Charles would provide at an overlapping range with the claimed range of the molecular weight of 750 kDa. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of Charles to make a polymer having the claimed molecular weight because Charles teaches an overlapping range with the claimed range of the molecular weight. 

7.	Claim 31-33 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roos (US 6,348,554 B1) as is evidenced by Jakubowski (US 2011/0213105 A1).
Concerning claim 31-32, 38 Roos teaches a method of ATRP polymerization which comprises a method of adding a monomer mixture and solvent into a flask, then adding the catalyst and ligand and then finally adding the initiator (column 14 lines 35-55).  The method had no indication of heterogenous solution and so would be considered to be a homogeneous solution and there is no indication of precipitation in the polymerization reaction. The polymer which is formed exemplary has a Mn of 
Jakubowski provides evidence that methyl methacrylate is a hydrophilic monomer and so would be a hydrophilic methacrylate as Jakubowski provides a list of hydrophilic monomers which includes methyl methacrylate (column 113). 
As such the method of Roos differs from the claimed method only in that the components of the mixture where added to the monomer and solvent after being in two separate stages instead of adding the monomer and solvent to the already mixed other components.  This difference is the selection of a different order in which the components for the polymerization are mixed together in the method. 
In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
It would have been obvious to one of ordinary skill in the art at the time of invention to alter the method of Roos to mix the components of the polymerization and too add the monomer solvent mixture to the other components to give the claimed method by altering the order the components are added to one another because the selection of any order of mixing ingredients is prima facie obvious. 
Concerning claim 33 Roos further teaches an exemplary method which uses Copper bromide as the catalyst (column 15 Table 1 example 1) which are indicated to provide a molecular weight 86,000 Dalton with a polydispersity index of 1.22.  

8.	Claim 31-32, 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennedy (US 2003/0204022 A1) as is evidenced by Jakubowski (US 2011/0213105 A1).
Concerning claim 31-32 Kennedy teaches a method of atom transfer radical polymerization or ATRP of t-butyl methacrylate which comprised mixing a catalyst, a ligand, the methacrylate monomer 
Jakubowski provides evidence that methyl methacrylate is a hydrophilic monomer and so would be a hydrophilic methacrylate as Jakubowski provides a list of hydrophilic monomers which includes t-butyl methacrylate (paragraph 113). 
As such the method of Kennedy differs from the claimed method only in that monomer and the solvent where added to the mixture before the initiator instead of after the initiator.  This difference is the selection of a different order in which the components for the polymerization are mixed together in the method. 
In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
It would have been obvious to one of ordinary skill in the art at the time of invention to alter the method of Kennedy to mix the components of the polymerization and too add the monomer solvent mixture to the other components to give the claimed method by altering the order the components are added to one another because the selection of any order of mixing ingredients is prima facie obvious. 
Concerning claim 40 as is indicated above Kennedy teaches the method of claim 31 which provides a 3 armed star polymer. 
Kennedy does not specifically teach that the polymer has 9 or 12 arms.  
Kennedy does broadly teach that the polymer will have a Mw/Mn or polydispersity index of less than about 1.25. Kennedy does teach that that the polymer can be a star polymer comprising a tricumyl 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of the invention to alter the method of Kennedy to give the claimed polymer having 9 or 12 arms because Kennedy teach that that the polymer may have an overlapping range of arms with the claimed number of arms. 

Conclusion
9.	 Claims 31-41 are rejected. No claims are currently allowable. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        

/ARRIE L REUTHER/Primary Examiner, Art Unit 1763